CLARK, Semor Circuit Judge,
concurring in part and dissenting in part:
I disagree with the majority’s conclusion that “a reasonable government official would not have understood the conditions in Hills-borough or Gilchrist County jails to be an unconstitutional deprivation of a ‘single human need.’” Majority Op. at 1567. As I discuss in part I below, the record establishes that the conditions in the county jails were sufficiently serious to present tMs issue to a jury. Thus, I dissent from the majority’s conclusion that Marshal Joseph Enders, the individual responsible for Jordan’s placement in the county jails, is entitled to qualified immumty. I concur, however, in the majority’s conclusion that the marshals who transported Jordan to the county jails are entitled to qualified immumty, as these marshals had no responsibility either for the conditions of the jails or for Jordan’s placement in the jails.
I. Marshal Joseph Enders
It is my view that the . district court was correct in denying the motion for summary judgment filed on behalf of Marshal Joseph Enders. Enders was responsible for contracting with the county jails for the housing of federal prisoners and, therefore, was responsible for placing Jordan and other federal prisoners in the county jails. At the time of Jordan’s detention in 1986, it was clearly established that a government official in such a position of responsibility could not “take actions that are indifferent to the health and safety of individuals detained before trial.” Parker v. Williams, 862 F.2d 1471, 1477 (11th Cir.1989) (holding that this law was *1568clearly established by 1984). The record in this case establishes genuine issues of material fact as to whether Enders should have known that the conditions in the county jails so threatened the health and safety of federal prisoners detained therein as to violate the Constitution.
Enders served as Assistant Director for Operations Support for the United States Marshals Service. As such, he was the authorizing official for the United States Marshals Service on intergovernmental agreements with local jails for housing federal prisoners. It is Enders who authorized and signed the contract with Hillsborough County jail on behalf of the Marshals Service. This contract specifically provides: “The County agrees to allow periodic inspections of the facility by U.S. Marshals Service Inspectors.” (Rl-10 Exh. A at Art. IX ¶ 1). Enders, however, authorized submission of copies of Florida Department of Corrections’ Inspection Reports in lieu of regular U.S. Marshals Service inspection reports. Thus, the record establishes an issue of fact whether Enders knew or should have known of the jail conditions reflected in the Florida Department of Corrections’ Inspection Reports.
Jordan submitted to the district court copies of three Florida Department of Corrections’ Inspection Reports for the Hillsbor-ough County jail. According to these three reports, the jail was chronically overcrowded; it had an authorized capacity of 508 prisoners, but the reports show high counts of 891, 869, and '774. The reports list numerous deficiencies in the jail, and these deficiencies go uncorrected from one report to the next. For example, the most recent report lists the following deficiencies:

CITABLE VIOLATIONS:

1. Previous deficiencies remain uncorrected.
2. The facility’s population exceeds the eell-by-cell or room-by-room capacity as established and approved by the Department of Corrections.
3. Housing standards do not conform to the applicable standards....
4. Documented physical sight checks by correctional officers of medical staff persons exceeded intervals of fifteen minutes.
5. Cell illumination is not at least 30 foot candles at 30 inches above the floor.
6. Plumbing fixtures do not meet the required number per cell or prisoner ratio.
7. All plumbing fixtures are not clean, in good repair and operational.
8. Utility closets, pipe chases, and corridors are not kept clean and free of clutter.
9. Food service operations do not conform to the acceptable standards....
10. All food service equipment was not clean and in good repair.
11. All prisoners are not furnished a bed.
12. Sanitation standards do not conform to applicable standards....
13. Clutter and litter has not been eliminated in all areas of the facility.
14. Cell bars are not clean.
15. Walls are not kept clean and free of objects which provide hiding places for vermin.
16. Windows, sills, and screens are not kept clean and in good repair.
17. The facility was not found to be free of vermin.

REPORTABLE VIOLATIONS:

1. During the admission and booking process prisoners are not examined for contraband and body lice and permitted to bathe.
(Rl-38 Exh. 5 at 1-2 (regulation citations omitted)).
In response to the earliest of the three inspection reports, the Hillsborough County Sheriff said:
Overcrowding has been addressed by the court. Judge Patterson has issued an order to reduce the jail population to the authorized capacity by June 1986.
(Rl-38 Exh. 3 Attach.). The two subsequent reports, both of which post-date June 1986, show that the jail population was not reduced to authorized capacity; indeed, both reports show that the jail remained hundreds of inmates over capacity. In response to the most recent report, the Sheriff conceded:
*1569The overcrowded conditions continue to make total compliance ... unattainable.
(Rl-38 Exh. 5 Attach.).
In addition to the three Florida Department of Corrections’ Inspection Reports, Jordan also submitted to the district court a copy of a Notice of Violation regarding the Hillsborough County jail issued by the State Fire Marshal’s Office. According to this Notice of Violation, there were 131 inmates sleeping on the floor of the jail in such a manner as to impede the exiting path of travel from prison cells and from the jail’s second level to the main level. The record does not reflect what steps, if any, were taken in response to this Notice of Violation.
The three inspection reports and the Notice of Violation confirm Jordan’s allegations regarding the conditions in the Hillsborough County jail. He alleged:
Sleepin (sic) on the floor on a mattress might be conceived as all right, but not having to contend with roaches and rodents and filth, as was done at the Hills-borough County jail.
The Inspection Report of the Fire Marshall in Tampa of the Hillsborough [jail] puts the overcrowning (sic) in a different perspective as it more than created a dangerous situation.
Plaintiff will admit that it is not necessasily (sic) illegal for pretrial detainees to sleep on mattress on floor “without pedestal” but not with the infestation of roaches and rats and the overcrowding that makes it a fire hazard and the filthy conditions of the floors and showers.... Then the sleeping on filthy mattresses, being fed from a kitchen that is shown to be unclean....
The Hillsborough County (main) jail kept the lights on 24 hours a day in 6N2 and the television going 24 hours a day, over run with roaches, and had to threaten guards for cleaning supplies to clean the crud out of showers. Between 28 and 30 men in a 16 man tank, so overcrowded that it was wall to wall mattresses.
Plaintiff submits to this honorable court that when the tank in the jail was overcrowded; that no one could move about without stepping on someone, that all the beds were full, that the prisoners were sleeping on the floor between beds, next to toilets, showers, and between the tables in the dayroom and on the tables in the day-room.
To wake up at night and have roaches crawling on you, or to have to wake someone up to keep from urinating on them, or to have to threaten jail officers for material to clean up these places with lawsuits. And this was done time and time again to literally have to threaten jail guards, sear-gents (sic), etc. to have it sprayed for roaches, rats and other vermin.
(Rl-44 at 3-5; Rl-36 Attach.; Rl-38 at 13).
Neither Enders nor any of the other defendants offered any evidence to controvert Jordan’s allegations and proof regarding the conditions of the Hillsborough County jail.
The majority, reversing the district comb, conclude that Jordan’s uneontroverted allegations and evidence do not give rise to a genuine issue of material fact as to whether Enders should have known that the prison conditions were unconstitutional. The majority relies on Hamm v. DeKalb County, 774 F.2d 1567 (11th Cir.1985), cert. denied, 475 U.S. 1096, 106 S.Ct. 1492, 89 L.Ed.2d 894 (1986). In Hamm, the inmate complained that the population of the DeKalb County jail at times exceeded the facility’s design capacity, that at times he slept on an eating table or on a mattress on the floor, that the floor and linens provided were unsanitary, that the food occasionally contained foreign objects and failed to meet applicable food preparation standards, and that he was denied adequate medical treatment. The district court granted the county’s motion for summary judgment on the medical care claims; however, the court denied the motion for summary judgment on the issues of overcrowding and the adequacy of the jail’s food service. The case went to trial on these latter issues. Following the nonjury trial, the district court concluded that the overcrowded conditions at *1570the DeKalb County jail had not deprived Hamm of his constitutional rights. This court affirmed.
The overcrowded conditions described in Hamm are not as oppressive as those presented in this case. For example, there is no indication in the Hamm opinion that the overcrowded conditions at the DeKalb County jail gave rise to fire safety concerns, that the DeKalb County jail had a chronic problem with vermin, or that inmates at the DeKalb County jail were forced to sleep next to unsanitary toilets and showers. Moreover, the district court in Hamm denied the defendant’s motion for summary judgment as to the overcrowded conditions; the court found that these conditions did not violate Hamm’s constitutional rights only after a trial on the merits. Thus, the majority’s reliance on Hamm to reverse the district court’s denial of summary judgment in this case is misplaced.
To prove a constitutional violation based on prison conditions, an inmate must show that the conditions “have a mutually enforcing effect that produces the deprivation of a single, identifiable human need such as food, warmth, or exercise.... ” Wilson v. Seiter, 501 U.S. 294, 111 S.Ct. 2321, 2327, 115 L.Ed.2d 271 (1991). The overcrowded conditions about which Jordan complains at the Hillsborough County jail impact primarily upon sleeping conditions. Jordan complains that he and other inmates at the Hillsbor-ough County jail were forced to sleep on filthy mattresses on floors infested with roaches and rats, in public passageways designated as fire exits, next to filthy toilets and showers, and in rooms where lights burn and televisions blare 24 hours a day. Certainly, sleep is an “identifiable human need,” .and these complaints are sufficient to raise a genuine issue of material fact as to whether Enders reasonably should have known that inmates at the Hillsborough County jail were deprived of a minimally safe and adequate place to sleep. Cf Hamm, 774 F.2d at 1573 (recognizing an inmate’s constitutional right to minimally adequate living space). Accordingly, I would affirm the district court’s denial of Enders’ motion for summary judgment and remand the case for trial of Jordan’s case against Enders.
II. The Transporting Marshals
I agree with the majority that the marshals who transported Jordan to the county jails are entitled to qualified immunity, but I reach that conclusion for reasons different than those advanced by the majority. In transporting Jordan, these marshals acted pursuant to orders from the United States Marshal for the Middle District of Florida, under whom they served. If they had not obeyed these orders, they would have been fired and rightly so. These marshals had neither the responsibility to decide nor the ability to affect where Jordan and other federal prisoners were housed.
The facts of this case are similar to those presented in Walton v. City of Southfield, 995 F.2d 1331 (6th Cir.1993). In Walton, the plaintiff, a woman who had been arrested on a traffic charge, sued the arresting officers for invasion of privacy because the bathroom at the county jail where she was detained was exposed to the view of male officers and prisoners. In reversing the district court’s denial of summary judgment in favor of the officers, the Sixth Circuit said:
We need not address whether there is any federal constitutional or statutory right of access to a private bathroom in a jail or right of seclusion from male persons in a jail while using a toilet. Officer Bir-berick and Officer Castleman did not violate any clearly established right of Walton’s merely by delivering her to the jail. This jail was run by Oakland County, and Southfield police officers were directed to bring detainees to this jail. These officers had no control over the jail’s design, and no ability to permit arrestees to use other facilities. Therefore, the officers clearly were entitled to qualified immunity on this claim because a reasonable officer would not have known that it was unlawful to take an arrestee to the designated jail.
Id. at 1341 (footnote omitted). Like the defendant officers in Walton, the-transporting marshals in this case were directed to take Jordan and other federal prisoners to certain county jails. The marshals had no control *1571over the conditions at these jails and no ability to direct prisoners to other facilities. Thus, the marshals were entitled to qualified immunity because a reasonable officer in their position would not have known that it was unlawful to take a prisoner to the designated jail. See also Woods v. City of Michigan City, Indiana, 940 F.2d 275, 281 (7th Cir.1991) (officers entitled to qualified immunity because it was not unreasonable for them to follow directive of state court judge, even when directive was contrary to state law); Vela v. White, 703 F.2d 147, 152 (5th Cir.1983) (holding that arresting officer who was acting on orders from his supervisor was entitled to qualified immunity, court said: “Under the circumstances of this case, it would not be fair to force [the defendant] to either violate a direct order or else stop and interrogate [his supervisor] as to the reasons for his order, at the risk of being held liable for damages for an unlawful arrest.”).
I do not mean to suggest that a defendant is entitled to immunity merely upon proof that he or she was acting pursuant to orders. This is not and should not be the law. See Putman v. Gerloff, 639 F.2d 415, 422-23 (8th Cir.1981) (“The fact that actions are taken pursuant to orders and instructions is not a defense in and of itself, although it may be relevant to a claim of good faith and the defense of qualified immunity.”). Defendants even concede in their brief on appeal: “We are not contending that deputy Marshals are entitled in all cases to carry out their orders without question.” (Appellants’ Brief at 38). On the facts of this ease, however, I would conclude that the transporting marshals could not reasonably be expected to understand that they violated the law merely by obeying orders and delivering Jordan to the Hillsborough and Gilchrist County jails. It is Enders, the member of the Marshals Service who permitted and authorized federal prisoners to be housed in these jails, who should be liable, if he knew of the conditions there.